NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                       FILED
                               FOR THE NINTH CIRCUIT                        APR 19 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

FEDERICO ROSAS,                                   No. 15-15444

                 Plaintiff - Appellant,           D.C. No. 1:14-cv-01418-SAB

 v.
                                                  MEMORANDUM*
D. DENNY; et al.,

                 Defendants - Appellees.


                      Appeal from the United States District Court
                           for the Eastern District of California
                   Stanley Albert Boone, Magistrate Judge, Presiding**

                               Submitted April 13, 2016***

Before:         FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      California state prisoner Federico Rosas appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging access-to-courts


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Rosas consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).

          ***The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and due process claims. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28

U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Rosas’s access-to-courts claim because

Rosas did not allege facts sufficient to show that he suffered actual prejudice with

respect to contemplated or existing litigation. See Lewis v. Casey, 518 U.S. 343,

348-52 (1996) (requiring factual allegations showing actual injury in order to state

an access-to-courts claim); see also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir.

2010) (although pro se pleadings are to be liberally construed, a plaintiff must

present factual allegations sufficient to state a plausible claim for relief).

      The district court properly dismissed Rosas’s claim regarding the processing

and handling of his prison grievances because prisoners do not have a

“constitutional entitlement to a specific prison grievance procedure.” Ramirez v.

Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

      We do not consider Rosas’s Eighth Amendment claim because Rosas failed

to replead it in his operative complaint. See Lacey v. Maricopa County, 693 F.3d
896, 928 (9th Cir. 2012) (en banc) (claims dismissed with leave to amend are

waived if not repled).


                                            2                                    15-15444
      We do not consider issues which are not supported by argument. See

Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993).

      AFFIRMED.




                                         3                                 15-15444